TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00514-CV



                             HSBC Bank Nevada, N.A., Appellant

                                                 v.

                                  John David Elmore, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
     NO. D-1-GN-05-003637, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant HSBC Bank Nevada, N.A., has notified this Court that the parties

have resolved and settled all issues made the basis of this appeal. Appellant has filed unopposed

motions to dismiss its appeal and certifies that it has conferred with appellee John David Elmore and

that Elmore does not oppose the motions. We grant the motions and dismiss the appeal. See Tex.

R. App. P. 42.1(a)(1).



                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Appellant’s Motions

Filed: May 4, 2010